DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 09/08/2020. Claims 1-20 are currently pending in the application. An action follows below:
Claim Objections
Claim 6 is objected to because of the following informalities: “difference” in line 6 should be changed to -- distance -- so as to be consistent with the specification.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the first color pixel and the second color pixel” in line 2 should be changed to -- a first color pixel and a second color pixel -- so as to avoid the lack of antecedent basis for limitations. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
(i)	“the first separation distance of the first color pixel” in lines 1-2 should be changed to -- the first separation distance at a first color pixel -- so as to be consistent with the limitation in line 5 and to avoid the lack of antecedent basis for the limitation “the first color pixel” in the claim; and
(ii)	“the fourth separation distance of the second pixel” in lines 3-4 should be changed to -- the fourth separation distance at a second color pixel -- so as to be consistent with other limitations in the claim and to avoid the lack of antecedent basis for the limitation “the second color pixel” in the claim.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
(i)	“the first color pixel” in lines 1-2 should be changed to -- a first color pixel -- so as to avoid the lack of antecedent basis for this limitations in the claim; and
(ii)	“the second color pixel” in lines 3-4 should be changed to -- a second color pixel -- so as to avoid the lack of antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “the third color pixel” in lines 3-4 should be changed to -- a third color pixel -- so as to avoid the lack of antecedent basis for this limitations in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 8, this claim recites limitations, (i) “wherein the planar shape of the first openings at the second color pixel is a square” and (ii) “a planar shape of the first opening at the second color pixel is a rectangle.” Since it is unclear this claim requires a planar shape of the first opening at the second color pixel being a square or a rectangle, it is considered the claim not to be clearly defined.
As per claim 10, this claim recites limitations, (i) “at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 1.4 µm or more and less than about 2.3 µm” and (ii) “another among the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 0.3 µm or more and less than about 1.2 µm.” Since the above limitation (i) can be construed as “all of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance are about 1.4 µm or more and less than about 2.3 µm”, it is unclear what another among the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is to be about 0.3 µm or more and less than about 1.2 µm in the above limitation (ii), thereby rendering the claim indefinite.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 6, this claim recites a limitation, “wherein the planar shape of the first opening at at least one of the plurality of pixels is a square” in lines 1-2, containing a feature, “the planar shape of the first opening at two, three or all of the plurality of pixels is a square,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above feature of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 1, explicitly discloses a first opening 195 at a corresponding pixel. However, the original disclosure does not explicitly discuss in detail a first opening 195 at two, three, or all of the plurality of pixels of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 7-17, these claims are therefore rejected for at least the reason set forth in claim 6 above.

In addition to claim 10, this claim further recites a limitation, “wherein at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 1.4 µm or more and less than about 2.3 µm” in lines 1-3, containing a feature, “three or four/all of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance are same and about 1.4 µm or more and less than about 2.3 µm,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above feature of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 1, explicitly discloses the first separation distance S1 and the third separation distance S3 being different from the second separation distance S2 and the fourth separation distance S4, i.e., two of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance are same. However, the original disclosure does not explicitly discuss in detail the feature, “three or four/all of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance are same and about 1.4 µm or more and less than about 2.3 µm,” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0341428 A1; hereinafter Lee.)
As per claim 1, Lee discloses a display device (see at least Figs. 1-3, disclosing an OLED display device 10) comprising: 
a substrate [103] (see at least Fig. 3;) 
a first electrode [121] on the substrate (see at least Fig. 3;)
a partitioning wall on the first electrode, the partitioning wall comprising a first opening that overlaps the first electrode (see at least Figs. 2-3, disclosing a partitioning wall [115] on the first electrode [121] and comprising a first opening [[a first opening is where the element [122] is disposed therein and is seen as, e.g., an area of PX_R/ PX_G/ PX_B in a plan view shown in Fig. 2]] that overlaps the first electrode [121];)
a touch detection electrode [SPL1/SPL2] on the partitioning wall (see at least Fig. 3;)
a low refractive layer [140] being on the partitioning wall and the touch detection electrode (see at least Fig. 3) and comprising a second opening that overlaps the first opening (see at least Figs. 2-3, disclosing a low refractive layer [140] comprising a second opening [[a second opening is where the element [161] is disposed therein and is seen to be surrounded by the element 140 in a plan view shown in Fig. 2]] that overlaps the first opening (see at least Figs. 2-3;) and 
a high refractive layer [150 and/or 161] on the low refractive layer (see at least Fig. 3,)
wherein planar shapes of the first opening and the second opening are polygons comprising a plurality of sides (see at least Fig. 2, disclosing planar shapes of the first opening being square or rectangle comprising four sides and the second opening being square comprising four sides,) and 
wherein a shortest distance between one side of the plurality of sides of the first opening and the second opening is different than a distance from another side of the plurality of sides of the first opening and the second opening in a plan view (see at least Fig. 2, disclosing that, in an area surrounding the pixel PX-G, a shortest distance between one side of the plurality of sides of the first opening and the second opening is different than a distance from another side of the plurality of sides of the first opening and the second opening in a plan view.)

As per claim 2, Lee discloses: the display device further comprising a plurality of pixels on the substrate, wherein the plurality of pixels comprises first color pixels [PX_R], second color pixels [PX_G], and third color pixels [PX_B], and wherein the first electrode, the first opening, and the second opening are located at each of the plurality of pixels (see at least Figs. 2-3.)
As per claim 3, Lee discloses the first opening being smaller in size than the second opening in the plan view and the first opening being in the second opening in the plan view (see the discussion in the rejection of claim 1 and at least Fig. 2.)
As per claim 5, Lee discloses: wherein a planar shape of the first opening is a quadrangle including a first side, a second side adjacent to the first side in a clockwise direction, a third side adjacent to the second side in the clockwise direction, and a fourth side adjacent to the third side in the clockwise direction (see at least Fig. 2, disclosing that, e.g., in an area surrounding one of the pixels PX-G, a planar shape of the first opening is a rectangle including one of shorter side as a first side, one of longer side as a second side adjacent to the first side in a clockwise direction, another shorter side as a third side adjacent to the second side in the clockwise direction, and another longer side as a fourth side adjacent to the third side in the clockwise direction; and, in another area surrounding another of the pixels PX-G, a planar shape of the first opening is a rectangle including one of longer side as a first side, one of shorter side as a second side adjacent to the first side in a clockwise direction, another longer side as a third side adjacent to the second side in the clockwise direction, and another shorter side as a fourth side adjacent to the third side in the clockwise direction.)

As per claim 6, Lee discloses: 
wherein the planar shape of the first opening at at least one of the plurality of pixels is a square (see at least Fig. 2, disclosing the planar shape of the first opening at one of the red pixels [PX_R] and [PX_B] being a square,)
wherein a first separation distance between the first side of the first opening and the second opening is different than a second separation distance between the second side of the first opening and the second opening (see at least Fig. 2, disclosing: wherein, in an area corresponding to the green pixel PX_G, a first separation distance between the first side of the first opening and the second opening corresponding to the green pixel PX_G is different than a second separation distance between the second side of the first opening and the second opening,) 
wherein the first separation distance is the same as a third separation difference between the third side of the first opening and the second opening (see at least Fig. 2, disclosing: wherein, in an area corresponding to the green pixel PX_G, the first separation distance is the same as a third separation difference between the third side of the first opening and the second opening,) and 
wherein the second separation distance is the same as a fourth separation distance between the fourth side of the first opening and the second opening (see at least Fig. 2, disclosing: wherein, in an area corresponding to the green pixel PX_G, the second separation distance is the same as a fourth separation distance between the fourth side of the first opening and the second opening.)

As per claim 7, Lee discloses: 
wherein the planar shape of the first opening at another pixel among the plurality of pixel is a rectangle (see at least Fig. 2, disclosing the planar shape of the first opening at another green pixel [PX_G] being a rectangle,)
wherein the first separation distance is the same as the second separation distance (see at least Fig. 2, disclosing: the first separation distance at a blue pixel [PX_B] is the same as the second separation distance at the blue pixel [PX_B],)
wherein the first separation distance is different than the third separation distance (see at least Fig. 2, disclosing: the first separation distance at a blue pixel [PX_B] is different than the third separation distance at the green pixel [PX_G] or the third separation distance at the red pixel [PX_R],) and
wherein the third separation distance is the same as the fourth separation distance (see at least Fig. 2, disclosing: the third separation distance at a blue pixel [PX_B]  is the same as the fourth separation distance at the blue pixel [PX_B] or the third separation distance at a red pixel [PX_R]  is the same as the fourth separation distance at the red pixel [PX_R].)

As per claim 8, Lee discloses:
wherein the planar shape of the first openings at the first color pixel and the second color pixel is a square and a planar shape of the first opening at the second color pixel is a rectangle (due to the above rejection under 35 USC 112(b) and as best understood; see Fig. 2, disclosing: the planar shape of the first opening at the first/red color pixel [PX_R] being a square, the planar shape of the blue color pixel [PX_B] being a square, and a planar shape of the first opening at the green color pixel [PX_G] being a rectangle,) and 
wherein the first color pixel is a red pixel, the second color pixel is a green pixel, and the third color pixel is a blue pixel (see the above discussion.)

As per claim 9, Lee discloses: 
wherein the first separation distance of the first color pixel is the same as at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance of the second pixel (note that this claim does not explicitly define what the first, second, third color pixels are; see at least Fig. 2, disclosing: the first separation distance at the first color/red pixel is the same as at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the second color/red pixel; or the first separation distance at the first color/blue pixel is the same as at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the second color/blue pixel; or the first separation distance at the first color/green pixel is the same as the third separation distance at the second color/blue pixel,) and 
wherein the first separation distance at the first color pixel is the same as at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the third color pixel (see at least Fig. 2, disclosing: the first separation distance at the first color/red pixel is the same as at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the third color/red pixel; or the first separation distance at the first color/blue pixel is the same as at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the third color/blue pixel; or the first separation distance at the first color/green pixel is the same as the third separation distance at the third color/green pixel.)

As per claim 12, Lee discloses: wherein, in pixels of the plurality of pixels at which planar shapes of the first openings are squares, the first separation distance is larger than the second separation distance, and in other pixels of the plurality of pixels, the first separation distance is smaller than the second separation distance (see at least Fig. 2, disclosing: wherein, in pixels of the plurality of pixels [PX_R, PX_B] at which planar shapes of the first openings are squares, the first separation distance at one of the red pixels [PX_R] is larger than the second separation distance at one of the blue pixels [PX_X], and in other pixels, e.g., green pixels [PX_G] of the plurality of pixels, the first separation distance at one of green pixels [PX_G] is smaller than the second separation distance at the one of green pixels [PX_G].)
As per claim 13, Lee discloses: wherein a number of pixels of the plurality of pixels at which the first separation distance is larger than the second separation distance is the same as a number of pixels of the plurality of pixels at which the first separation distance is smaller than the second separation distance (see Fig. 2, disclosing: wherein a number of green pixels [PX_G] of the plurality of pixels at which the first separation distance at is larger than the second separation distance is the same as a number of green pixels [PX_G] of the plurality of pixels at which the first separation distance is smaller than the second separation distance.)
As per claim 16, Lee discloses: wherein the first separation distance at the first color pixel is different than the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the second color pixel (see at least Fig. 2, disclosing: e.g., wherein the first separation distance at the first color/green pixel [PX_G] is different than the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the second color/red pixel [PX_R]; note that the first color pixel and the second color pixel can be selected among the red, green, and blue pixels in such a way to satisfy the first and third color pixels of claim 17.)
As per claim 17, Lee discloses: wherein the first separation distance at the first color pixel is different than the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the third color pixel (see at least Fig. 2, disclosing: e.g., wherein the first separation distance at the first color/green pixel [PX_G] is different than the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the third color/blue pixel [PX_B]; note that the first color pixel and the second color pixel can be selected among the red, green, and blue pixels in such a way to satisfy the first and second color pixels of claim 16.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang et al. (US 2019/0221779 A1; hereinafter Jang.)
As per claim 4, Lee discloses corners of the first opening and the second opening (see Fig. 3,) but is silent to “corners of the first opening and the second opening chamfered with a curved line,” as claimed.
	However, in the same field of a touch OLED display technology, Jang discloses a touch OLED display device (see at least Figs. 1, 7) comprising: a first opening being in a partitioning wall and overlapping a first electrode (see at least Figs. 3, 7, disclosing a first opening being in a partitioning wall [190] and overlapping a first electrode [211];) and a second opening being in a low refractive layer and overlapping the first opening (see at least Figs. 3, 7, disclosing a second opening [LOP] being in a low refractive layer [OL1, OL2] and overlapping the first opening,) wherein corners of the first opening and the second opening chamfered with a curved line (see at least Figs. 3, 7, disclosing corners of the first opening and the second opening chamfered with a curved line,) thereby improving the front visibility and luminous efficiency of the display device (see at least ¶ 124.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify Lee’s the first and second openings having corners chamfered with a curved line, in view of the teaching in the Jang reference, to improve the above modified display device of the Lee reference for the predictable result of improving the front visibility and luminous efficiency of the display device.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung et al. (US 2019/0165061 A1; hereinafter Jung.)
As per claim 10, Lee is silent to “wherein at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 1.4 µm or more and less than about 2.3 µm, and another among the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 0.3 µm or more and less than about 1.2 µm.”
However, in the same field of a touch OLED display technology, Jung discloses a touch OLED display device (see at least Figs. 1, 9,) wherein at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 1.4 µm or more and less than about 2.3 µm (see at least Fig. 9; ¶ 129, disclosing at least one of the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the green pixel is between 0.5 µm to 5 µm, e.g., 2 µm, i.e., between about 1.4 µm or more and less than about 2.3 µm,) and another among the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance is about 0.3 µm or more and less than about 1.2 µm (see at least Fig. 9; ¶ 129, disclosing another among the first separation distance, the second separation distance, the third separation distance, and the fourth separation distance at the red/blue pixel is between 0.5 µm to 5 µm, e.g., 1 µm, i.e., between about 0.3 µm or more and less than about 1.2 µm,) thereby having a better color shift when the separation distances at the green pixel are greater than the separation distances at the red/blue pixel (see at least ¶ 132.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify Lee’s the separation distances at the red, green, and blue pixels, in view of the teaching in the Jung reference, to improve the above modified display device of the Lee reference for the predictable result of having a better color shift.

As per claim 18, Lee discloses the planar shape of the first opening being various shapes, such as a rectangular, a square, or a diamond (see at least ¶ 64,) but is silent to the planar shape of the first opening being an octagon.
However, in the same field of a touch OLED display technology, Jung discloses a touch OLED display device (see at least Figs. 1, 9,) wherein the planar shape of the first opening can be various shapes, such as an octagon or a rhombus (see at least ¶ 75.)
Moreover, a rhombus shape taught by Jung is closely similar to a square shape or a diamond shape taught by Lee. Furthermore, a change in shape of an element was judicially recognized as being within the level of ordinary skill in the art, In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, while Lee may not exemplify the particular shape of the planar shape of the first opening being an octagon, as claimed, one of ordinary skill in the art would have found it obvious to make the Lee display device having the particular shape of the planar shape of the first opening being an octagon, as taught by the Jung reference as was judicially recognized In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art to combine Lee and Jung to obtain the invention defined in these claims.
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a display device that can improve light emission efficiency and display quality. Claim 19 identifies the uniquely distinct limitations, “wherein a first separation distance between the first side of the first opening and the second opening is the same as a second separation distance between the second side of the first opening and the second opening, the first separation distance is the same as a third separation distance between the third side of the first opening and the second opening, the first separation distance is the same as a fourth separation distance between the fourth side of the first opening and the second opening, a fifth separation distance between the fifth side of the first opening and the second opening is the same as a sixth separation distance between the sixth side of the first opening and the second opening, the fifth separation distance is the same as a seventh separation distance between the seventh side of the first opening and the second opening, the fifth separation distance is the same as an eighth separation distance between the eighth side of the first opening and the second opening, and the first separation distance is different than the fifth separation distance.” The closest prior arts discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626